Citation Nr: 0113453	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-14 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



REMAND

The appellant had active naval service from March 1961 to 
April 1964, with more than 16 years prior active service.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined VA's duty-to-assist obligations, enhanced its duty 
to notify the appellant of information and evidence necessary 
to substantiate a claim, and eliminated the well-grounded-
claim concept, thereby superseding Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA could not assist in development of a not-
well-grounded claim).  The VCAA applies to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of these changes, a remand is required for compliance 
with the revised notice and duty-to-assist provisions. 

In an effort to assist the RO, the Board reviewed the claims 
file and identified specific actions the RO should take to 
assist the appellant in compliance with the VCAA.  First, the 
record does not include verification of the appellant's full 
period of service.  He had active naval service from March 
1961 to April 1964, with more than 16 years prior active 
service, based on a Department of Defense (DD) Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge.  On remand, the RO should verify his full period 
of service, as well as his duty assignments.  

Second, guidelines for development of asbestos-related claims 
include determining (1) whether military records demonstrate 
evidence of asbestos exposure in service, (2) whether there 
is pre-service and/or post-service evidence of occupational 
or other asbestos exposure, and (3) whether there is a 
relationship between asbestos exposure and the claimed 
disease.  VBA Adjudication Procedure Manual, M21-1, Part VI, 
 7.21d(1).  See VAOGCPREC 4-2000 (adjudicators must follow 
these guidelines).  In light of these guidelines, the RO 
should obtain the appellant's service personnel records 
detailing the dates and locations of his specific assignments 
during his naval service.  The RO should determine whether 
the veteran's military records show exposure to asbestos in 
service.

The RO should also undertake any development necessary to 
determine the veteran's post-service exposure to asbestos.  
The veteran reported to his private physician in October 1998 
that he worked in an asbestos plant in Marshville, North 
Carolina, for 10 months after his naval service.  The RO 
should ask the veteran to provide the name of the plant and 
the dates of his employment there.  The RO should attempt to 
verify with the employer the length of the veteran's 
employment there and the nature of his job.

One of the veteran's medical reports, dated in October 1998, 
reflects that a copy of the report was sent to an attorney 
representing the veteran.  This report detailed the veteran's 
post-service asbestos exposure.  The veteran should be asked 
to confirm whether he participated in any lawsuit, claim, or 
settlement arising from his post-service asbestos exposure, 
and, if so, what the outcome of that action was.

The veteran has indicated private treatment for asbestosis 
since 1994.  The RO requested the veteran's private treatment 
records from Frank V. Messina, M.D., who was identified by 
the veteran as his care provider.  Dr. Messina's office 
provided only copies of two letters to Coy Irvin, M.D., dated 
in August 1999 and October 1998.  In addition, the veteran 
provided copies of a radiology report and pulmonary function 
studies dated in October 1998.  It would appear from these 
records that the veteran has private treatment records that 
have not yet been associated with the claims file.  He should 
be asked to provide releases for Dr. Irvin and Dr. Messina so 
that actual treatment records, as opposed to summaries, may 
be requested.

The RO should then afford the appellant a VA examination to 
determine any relationship between the current findings of 
asbestosis and his service.  

While the Board has identified specific action that must be 
undertaken, it remains the RO's responsibility to ensure that 
all appropriate development is undertaken.  

Accordingly, this case is REMANDED for the following:

1.  In undertaking the development herein, 
the RO must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Ask the veteran for the name of the 
asbestos company or plant at which he 
worked in Marshville, North Carolina, and 
for the dates of his employment there.  
Secure an appropriate release, if 
necessary, in order to verify the 
veteran's employment, the dates of his 
employment, and the nature of his job at 
the plant.  Associate all responses with 
the claims file.

3.  Ask the veteran for the names, 
addresses, and appropriate releases for 
all private care providers who have 
treated him for asbestosis since it was 
diagnosed.  He should be asked 
specifically to provide the dates of 
treatment and releases for the records of 
Frank V. Messina, M.D.; Coy Irvin, M.D.; 
and Pensacola Radiology Consultants.  
Request all records for which the veteran 
provides appropriate releases.  Notify 
the providers that actual treatment 
records, diagnostic tests, and progress 
notes are requested, in addition to any 
summaries or reports that may have been 
prepared.  If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

Ask the veteran whether he has been a 
party to any lawsuit, claim, or settlement 
of a claim arising from his post-service 
asbestos exposure and, if so, the results 
of that action or claim.

4.  Contact the appropriate records 
repository and (1) verify the specific 
dates of the appellant's periods of naval 
service, and (2) obtain copies of the 
appellant's service personnel records, 
including the dates and locations of his 
assignments.  All documents obtained 
should be associated with the claims file.  

5.  Determine whether the appellant had 
exposure to asbestos before, during, or 
after service.  Prepare a memorandum for 
the file indicating when such exposure 
occurred, and, if known, the extent of 
such exposure.

6.  Schedule the appellant for a 
VA examination to determine the etiology 
of his claimed asbestosis disability.  
The claims file and a copy of this REMAND 
must be made available to the physician 
for review in conjunction with the 
examination.  Any necessary tests and 
studies should be conducted if needed to 
confirm the presence of an asbestosis 
disability.  The examiner is asked to 
review the records relating to the 
veteran's exposure to asbestos and to 
opine whether it is at least as likely as 
not that the appellant's current 
asbestosis is related to his service or 
whether it is more likely that it is 
related to post-service asbestos 
exposure.  The medical rationale for any 
opinion should be provided.

7.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

8.  Thereafter, the RO should readjudicate 
this claim in accordance with applicable 
law and regulations and the provisions of 
M21-1, Part VI,  7.21d(1).  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV,  8.44-8.45 
and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




